Citation Nr: 0421471	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to November 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims his diabetes mellitus is a result of 
herbicide (Agent Orange) exposure in service.  The medical 
evidence does not show that diabetes was manifested in 
service or in the first post service year.  The medical 
evidence of record shows that the veteran has had diabetes 
since at least May 1998.  However, diabetes is a disease 
which may be service connected on a presumptive basis if the 
veteran served in Vietnam during the Vietnam era.  The record 
is not clear as to whether or not the veteran actually served 
in Vietnam.  His decorations and awards include the VSM 
(Vietnam Service Medal), but the remarks on his DD Form 214 
include "Indochina-No," "Vietnam-No," and "Korea-No." 

The veteran maintains that he was a C-130 aircraft crew chief 
and that he went TDY to Tan Son Nhut Air Force Base in 
Vietnam.  The veteran submitted photos which he asserts 
verify that he was in Vietnam.  The veteran maintains that 
his service personnel records should also verify his having 
been stationed temporarily in Vietnam.

While the evidence now of record establishes that the veteran 
did not have a permanent duty station in Vietnam, it is not 
conclusive as to whether he may have been there on temporary 
assignment/detail (which would entitle him to the 
presumptions afforded for herbicide exposure related 
diseases).  Hence, further development is indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide any additional specific 
information possible regarding any 
service in the Republic of Vietnam, to 
include the approximate dates and 
specific locations in Vietnam where he 
served, as well as the nature of his 
sojourn in Vietnam, i.e., the purpose of 
his claimed visit to that country and his 
duties there.  

2.  After the information requested above 
is received, the RO should arrange for 
exhaustive development (in-service 
personnel records including Airman 
Military Record (AF Form 7) and Temporary 
Duty Orders (AF-Form 626), duty rosters, 
morning reports, and other official 
documents of the like) to establish 
conclusively whether or not the veteran 
actually served in Vietnam.  

3. The RO should then re-adjudicate the 
claim in light of the new evidence added 
to the record.  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




